DETAILED ACTION
Claim Status
	Applicant’s amendment filed January 6, 2021 has been entered. Claims 1, 7, 13, 15-17 and 19-22 are cancelled. Claims 23-30 have been newly added. Claims 2-6, 8-12, 14, 18 and 23-30 are pending. Claims 5-6, 8-12, 14 and 18 are withdrawn. Claims 2-4 and 23-30 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 2-4 and 23-30, in the reply filed on January 6, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search the subject matter of groups II, III or IV.  This is not found persuasive because as indicated previously, each group is directed to a different process with different functions. For example, a method of producing a polynucleotide and a method for increasing the stability of a protein have different functions, and it would pose a serious burden even if there is some overlap in the steps.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-6, 8-12, 14, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable January 6, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 2-4 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sahin et al. (US 2010/0129877 A1; published May 27, 2010, earliest effective filing date September 28, 2005, provided in an IDS).
Sahin et al. describes a method of making a polynucleotide (a method of transcribing in vitro a selected RNA molecule; paragraph [0044]), comprising: providing a linear vector (linearized plasmid can then be used as template for in vitro transcription; paragraph [0015]) comprising: a first nucleic acid comprising an endonuclease recognition site (type IIS restriction cleavage site, wherein the recognition sequence is located 3' of the poly(A) sequence (paragraph [0015]), and a second nucleic acid comprising a plurality of thymine nucleotides comprising at least 130 consecutive thymine nucleotides (the strand that serves as template for the nucleotide sequence of at least 20 consecutive A nucleotides, has a T nucleotide which is part of the nucleotide sequence which serves as template for said nucleotide sequence of at least 20 consecutive A nucleotides in the transcript. The nucleic acid sequence (d), when transcribed under the control of the promoter (a), preferably codes for a nucleotide sequence of up to 500, preferably up to 400, preferably up to 300, preferably up to 200, and in particular up to 150, consecutive A nucleotides in the transcript; paragraphs [0025]-[0026] and figure 2. "Poly(A) sequence" refer to a sequence of adenyl residues which is typically located at the 3' end of an RNA molecule. The invention provides for such a sequence to be attached during RNA transcription by way of a DNA template on the basis of repeated thymidyl residues in the strand complementary to the coding strand; paragraph [0112]. If the plasmid codes for up to 500 A nucleotides, then the claim 2), wherein the polymerase comprises an RNA polymerase (transcribed by RNA polymerase to give a single RNA molecule; paragraph [0084]) (claim 3), wherein the polynucleotide comprises at least 130 consecutive adenine residues (The nucleic acid sequence (d), when transcribed under the control of the promoter (a), preferably codes for a nucleotide sequence of up to 500, preferably up to 400, preferably up to 300, preferably up to 200, and in particular up to 150, consecutive A nucleotides in the transcript; paragraphs [0025]-[0026]) (claim 4), wherein the linear vector comprises a third nucleic acid sequence comprises a transgene ((b) a transcribable nucleic acid sequence; paragraph [0017]) (claim 26), the transgene encodes a protein (transcribable nucleic acid sequence preferably comprises a nucleic acid sequence coding for a peptide or protein; paragraph [0040]) (claim 27).
Accordingly, Sahin et al. anticipate claims 2-4 and 26-27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. as applied to claims 2-4 and 26-27 above, and further in view of Godiska et al. (US 2009/0263873 A1; published October 22, 2009; provided in an IDS).
Sahin et al. is directed to vectors capable of being maintained in bacteria and anticipates claims 2-4 and 26-27 as applied above. Sahin et al. further describes a multiple cloning site to insert genes of interest (the nucleic acid sequence for introducing a transcribable nucleic acid sequence is preferably a multiple cloning site; paragraph [0040]).
claim 23); wherein the linear vector comprises a left arm comprising a left telomere, and a right arm comprising a right telomere (claim 24); wherein the linear vector comprises a cloning region located between the left arm and the right arm (claim 25).
Godiska et al. is directed to vectors capable of being maintained in bacteria and describes a linear vector comprising a telomere (cloning vector of the invention includes a left arm comprising a left telomere and a first selectable marker; a right arm comprising a right telomere and a second selectable marker; and a cloning region located between the left arm and the right arm; paragraph [0012]) (claim 23); wherein the linear vector comprises a left arm comprising a left telomere, and a right arm comprising a right telomere (cloning vector of the invention includes a left arm comprising a left telomere and a first selectable marker; a right arm comprising a right telomere and a second selectable marker; and a cloning region located between the left arm and the right arm; paragraph [0012]) (claim 24); wherein the linear vector comprises a cloning region located between the left arm and the right arm (cloning vector of the invention includes a left arm comprising a left telomere and a first selectable marker; a right arm comprising a right telomere and a second selectable marker; and a cloning region located between the left arm and the right arm; paragraph [0012]) (claim 25). Godiska et al. further describe that such linear vectors can maintain fragments that are unstable in the supercoiled plasmid form (paragraph [0011]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the vector described by Sahin et al. and include a right and left telomere in linear form as described by Godiska et al. A person of ordinary skill in the 
Accordingly, Sahin et al. further in view of Godiska et al. render obvious claims 2-4 and 23-27.

Claims 2-4 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. as applied to claims 2-4 and 26-27 above, and further in view of Zhang et al. (US 2014/0179770 A1; published June 26, 2014, provided in an IDS).
Sahin et al. is directed to in vitro transcription cloning vectors and anticipate claims 2-4 and 26-27 as applied above. Sahin et al. lack the method wherein the protein is a nuclease (claim 28)
Zhang et al. is directed to in vitro transcription cloning vectors and describe a vector wherein the protein is a nuclease (Cas9 mRNA can be generated using in vitro transcription; paragraph [0224]) (claim 28). Zhang et al. further describe that CRISPR complex provides an effective means for modifying a target polynucleotide. The CRISPR complex has a wide variety of utilities including modifying (e.g., deleting, inserting, translocating, inactivating, activating) a target polynucleotide in a multiplicity of cell types in various tissues and organs. As such, the CRISPR complex has a broad spectrum of applications in, e.g., gene or genome editing, gene therapy, drug discovery, drug screening, disease diagnosis, and prognosis; paragraph [0010]).

Accordingly, Sahin et al. and further in view of Zhang et al. render obvious claims 2-4 and 26-28.

Claims 2-4, 26-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. as applied to claims 2-4 and 26-27 above, and further in view of Krieg et al. (In Vitro RNA synthesis with SP6 RNA polymerase; Methods in Enzymology; Vol. 155, pp. 397-415, published 1987).
Sahin et al. is directed to in vitro transcription from SP6 promoters (paragraph [0097]) and anticipate claims 2-4 and 26-27 as applied above. Sahin et al. lack the method wherein the contacting is performed at a temperature greater than or equal to 30°C (claim 29) and wherein the contacting is performed for a period of at least 1 hour (claim 30).
in vitro transcription from SP6 promoters (the optimum conditions for in vitro transcription of DNA cloned into plasmids containing an SP6 promoter have been determined; page 404, second paragraph) and describes that the transcription reaction is performed at a temperature greater than or equal to 30°C (the optimum temperature is 40°; page 404, second paragraph) (claim 29) for a period of at least 1 hour (and the rate of synthesis is linear during the first hour of incubation; page 404, second paragraph) (claim 30).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Sahin et al. and performed the transcription reaction at greater than 30°C for at least an hour as described by Krieger et al. A person of ordinary skill in the art would be motivated to do so in order to optimize the conditions of the transcription reaction to obtain the highest amount of RNA (Krieger et al., page 404, second paragraph). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of filing, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Sahin et al. further in view of Krieger et al. render obvious claims 2-4, 26-27 and 29-30.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636